DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/5/21 introduces a 35 USC 112 (b) issue, since the original detailed description of the invention describes for example in paragraph 0097 that the motor receives current and voltage when it is first switched on. Paragraph 0079 provides a description of what happens when the activity period elapses, the motor is fed with voltage and current from the supply system 10. The motor receives voltage during starting phase and after the activity period has elapsed.
If applicant is trying to claim a bypass situation where the controller unit 22 bypasses the phase gating unit 20 after the activity has elapsed and sends voltage directly from the power supply to the motor, this bypassing mode of operation is not described in the original specification (including the figure drawings). The figure drawings only show an input power supply 10 connected to the motor 12 via motor starter 14. This Final Office Action will include a new matter rejection of all the pending claims, since all of them include the limitation directed to the bypassing.
A new prior art document will be introduced to reject the claims, the change was necessitated by the introduction of the bypassing situation. This rejection will also be made final.


Response to Arguments
Applicant’s arguments with respect to the art rejection of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bypass mode of operation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The original drawings only illustrates power system 10 connected to motor 12 via motor starter 14 which includes the phase gating unit 20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed above in the section labeled “Response to Amendment”, the original documents do not have 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what applicant is trying to claim. The motor receives voltage directly from the motor starter. If applicant is trying to claim that after the motor has been started, the motor bypasses the phase gating unit 20 and receives voltage directly from the input power source. In order to overcome this rejection applicant needs to specify where the motor is receiving the direct voltage. 
Additionally, he has to point where in the drawings and corresponding description one can find a bypass mode of operation. The current form of the claims does not provide a clear description of how the motor directly receives voltage from a specific source.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US Publication 20150349673 listed on the PTO-892 mailed on 10/5/21).
The rejection is based on the interpretation that the limitation, which has been added to the independent claims via the amendment filed on 11/5/21, is directed to a bypass mode of operation, wherein after the activity period of the phase gating unit has elapsed, the motor receives voltage directly from a power supply without passing through the phase gating unit first.
Claims 1 and 6, Wu et al teaches a soft starter system a soft starter 10 including a phase gating unit including a plurality of thyristors 74-84; and a controller 86 for activating/deactivating the starter, wherein the starter is activated for a predetermined activity period that can be adjusted to gradually increase the terminal voltages of a motor 40 until the motor accelerates to a full speed (see the description given in paragraph 0030). Wu et al also describes that after the predetermined activity period has elapsed, the controller closes switches 62-66 in order to enter a “bypass state” where the plurality of thyristors are bypassed and the motor 40 receives voltage directly from power source 48.
Wu et al discloses the claimed invention except for the activity period being an integer or rational multiple of half-cycles or full cycles that does not exceed a duration of four full cycles. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a desired activity period, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 3, 8, 12, 15, and 20, Wu et al teaches in paragraphs 0033-0035 how the gating angle is adjusted based on a reference value and a current measurement value obtained using current sensor 90.
Claims 4, 9, 13, and 16, Wu et al describes for example in paragraph 0033 that the current is measured is detected during every cycle of the line frequency. In paragraph 0003, Wu et al describes that the motor current at startup can exceed 6-8 times the rated current. In order to reduce the startup current, controller 86 adjusts the phase gating angle.
Claims 5, 10, 14, and 17-18, Wu et al describes for example in paragraph 0034 that feedback information from current sensors 90, voltage sensors 92 and 94, and temperature sensors 96 is received by controller 86, wherein the operation of the phase gating unit is adjusted based on the received information.
Claim 11, the only difference between the subject matter recited in claim 1 and the limitations of claim 11 is that claim 11 recites the intended use of the motor starter. It has been held that recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RINA I DUDA/Primary Examiner, Art Unit 2846